UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 5, 2011 JBI, INC. (Exact Name of Registrant As Specified In Charter) Nevada 000-52444 20-4924000 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 1783 Allanport Road Thorold, Ontario L2R 3A6 (Address of Principal Executive Offices) (905) 384 4383 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On May 5, 2011, JBI, Inc. (“JBI” or the “Company”) and Oxy Vinyl Canada Co. (“Oxy Vinyl”) entered into a Purchase Order Agreement (the ‘Agreement”). Pursuant to the Agreement, Oxy Vinyl has agreed to purchase approximately 214 of JBI’s low sulphur heating oil at a cost of 109.80 per barrel. The foregoing description of the Agreement is not intended to be complete and is qualified in its entirety by the complete text of the Agreement attached as an exhibit to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Exhibit Purchase Order between JBI, Inc. and Oxy Vinyl Canada Co. dated May 5, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized JBI, INC. Date:May 9, 2011. By: /s/John Bordynuik John Bordynuik President & Chief Executive Officer
